Citation Nr: 1547569	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The Board denied the claim in a September 2014 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in June 2015.  By order dated in that same month, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion states that a remand is required in part because the Board did not adequately consider lay statements regarding the Veteran's activities at Camp Casey during active duty.  

Nevertheless, the Board observes that the Joint Motion requires additional evidentiary development before the Board can address the lay statements.  The Joint Motion refers to an April 15, 2010, VA outpatient treatment record.  This outpatient treatment record, identified as a Ukiah Clinic Telephone Contact Note (Contact Note), apparently includes an opinion by a VA physician that it was most likely that the Veteran was exposed to dioxin in 1970 because the half-life of the chemical is three years.  

A thorough review of the current record before the Board, which is comprised solely of the Veteran's VVA and VBS eFolders, reveals that it does not include the April 15, 2010, Contact Note.  The Board's September 2014 decision notes that at that time the record before the Board consisted primarily of the Veteran's paper claims file, with the electronic record containing only the transcript of an April 2014 Board videoconference hearing.  It thus appears that the Contact Note was not transferred from the Veteran's paper claims file to his eFolders.  

This fact is significant because decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104 (West 2014).  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7 (2015).  The Board cannot base its decision of the issue on appeal in this case on only some of the Veteran's VA treatment records.

Moreover, VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, any other outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all VA medical records that have not already been obtained, to include the April 15, 2010, VA Ukiah Clinic Telephone Contact Note identified by the Joint Motion.  

2.  Next, undertake any development deemed necessary in light of the evidence obtained pursuant to Paragraph 1.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




